Exhibit 10.1
 
 
 
AGREEMENT AND PLAN OF MERGER
 
AGREEMENT AND PLAN OF MERGER (“Agreement”) made this 8th day of December, 2009
by and among Golden Key International, Inc., a Delaware corporation (the
“Parent”), China New Media Corp. (the “Merger Sub”) wholly owned by the Parent,
Hongkong Fortune-Rich Investment Co., Limited, a Hong Kong corporation (the
“Company”), Chuk Chung Fuk, the sole shareholder of the Company, Dalian Guo-Heng
Management and Consultation Co., Ltd., (“Guo-Heng”) wholly owned by the Company,
Dalian Vastitude Media Group Co., Ltd (“V-Media”) and all its subsidiaries, and
Guojun Wang, Ming Ma, Shuangda Wang, Caiqin Wang, Yanjie Liu, Dejuan Zhou, Yi
Tan, Jingru Du, Zheng Wang, the shareholders of V-Media and its subsidiaries and
the beneficiaries to this Agreement (collectively, the “Sellers”).
 
R E C I T A L S:
 
A.  The respective Boards of Directors of the Parent and the Company have
determined that an acquisition of the Company by the Merger Sub and then the
merger of the Merger Sub with and into the Parent (the “Merger”), upon the terms
and subject to the conditions set forth in this Agreement, would be fair and in
the best interests of their respective shareholders, and such Boards of
Directors have approved such Merger, pursuant to which shares of Common Stock of
the Company (“Company Common Stock”) issued and outstanding immediately prior to
the Effective Time of the Merger (as defined in Section 1.03) and all securities
convertible or exchangeable into Company Common Stock (including by reservation
for future issuances) will be exchanged for the right to receive 96% of Common
Stock of the Parent (“Parent Common Stock”) other than Dissenting Shares (as
defined in Section 2.01(d)).
 
B.  The Parent, the Merger Sub and the Company desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger and also to prescribe various conditions to the Merger.
 
C.  For federal income tax purposes, the parties intend that the Merger shall
qualify as reorganization under the provisions of Section 368 of the Internal
Revenue Code of 1986, as amended (the “Code”).
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the parties agree as follows:
 
 
ARTICLE I:
 
THE MERGER AND MERGER CONSIDERATION
 
 
1.01            The Merger and Consideration. Upon the terms and subject to the
conditions set forth in this Agreement, and in accordance with the Delaware
General Corporation Law (the “DGCL”), the Merger Sub shall acquire the Company
and then shall be merged with and into the Parent at the Effective Time of the
Merger. The Company will become a wholly owned subsidiary of the Parent upon
which the Merger Sub shall no long exist, and Parent’s name will change to the
Merger Sub’s name, pursuant to section 252 of the DGCL.  The Merger Sub shall
issue to the Sellers and their designees, (1) 10 shares or such number of shares
of the common stock of the Merger Sub which shall constitute no more than 10%
ownership interest in the Merger Sub and which shall be converted into
approximately 26,397,933 shares of the Parent Common Stock, and (2) 1,000,000
shares of Series A preferred stock, in exchange for all the shares of the
capital stock of the Company. Upon the completion of the Merger, the Sellers and
their designees shall own approximately 96% of Parent Common Stock issued and
outstanding. Form of the certificate of designation of the Series A preferred
stock is attached hereto as Exhibit A.
 
 
1

--------------------------------------------------------------------------------


1.02            Closing. Unless this Agreement shall have been terminated and
the transactions herein contemplated shall have been abandoned pursuant to
Section 7.01 and subject to the satisfaction or waiver of the conditions set
forth in Article VI, the closing of the Merger (the “Closing”) will take place
at 10:00 a.m. on the business day upon satisfaction of the conditions set forth
in Article VI (or as soon as practicable thereafter following satisfaction or
waiver of the conditions set forth in Article VI) (the “Closing Date”), at the
offices of Troutman Sanders LLP in New York, unless another date, time or place
is agreed to in writing by the parties hereto.
 
1.03            Effective Time of Merger. As soon as practicable following the
satisfaction or waiver of the conditions set forth in Article VI, the parties
shall file articles of merger (the “Articles of Merger”) executed in accordance
with the relevant provisions of the DGCL and shall make all other filings or
recordings required under the DGCL. The Merger shall become effective at such
time as the Certificate of Merger are duly filed with the Secretary of State of
Delaware or at such other time as is permissible in accordance with teh DGCL and
as the Parent and the Company shall agree should be specified in the Certificate
of Merger (the time the Merger becomes effective being the “Effective Time of
the Merger”). The Parent shall use reasonable efforts to have the Closing Date
and the Effective Time of the Merger to be the same day.
 
1.04            Effects of the Merger. The Merger shall have the effects set
forth in the applicable provisions of the DGCL.
 
1.05            Articles of Incorporation; Bylaws; Purposes.
 
(a)  The Certificate of Incorporation of the Parent in effect immediately prior
to the Effective Time of the Merger shall be the Certificate of Incorporation of
the Parent until thereafter changed or amended as provided therein or by
applicable law.
 
(b)  The Bylaws of the Parent in effect at the Effective Time of the Merger
shall be the Bylaws of the Parent until thereafter changed or amended as
provided therein or by applicable law.
 
 
 
2

--------------------------------------------------------------------------------


(c)  The purposes of the Parent and the total number of its authorized capital
stock shall be as set forth in the Certificate of Incorporation of the Parent in
effect immediately prior to the Effective Time of the Merger until such time as
such purposes and such number may be amended as provided in the Certificate of
Incorporation of the Parent and by applicable law.
 
1.06            Directors. Robert Blair and Guojum Wang shall be the directors
of the Parent, and its subsidiary at the Effective Time of the Merger. Mr.
Wang’s appointment as a director shall be effective until the earlier of his
resignation or removal or until his respective successor is duly elected and
qualified, as the case may be.
 
1.07            Officers. The officers of the Company at the Effective Time of
the Merger shall be the officers of the Parent and its subsidiary, until the
earlier of their resignation or removal or until their respective successors are
duly elected and qualified, as the case may be.
 
 
ARTICLE II:  
 
EFFECT OF THE MERGER ON THE CAPITAL STOCK
OF THE CONSTITUENT CORPORATIONS
 
 
2.01            Effect on Capital Stock. As of the Effective Time of the Merger,
by virtue of the Merger and without any action on the part of the holders of
shares of Company Common Stock or any shares of capital stock of the Merger Sub:
 
 
(a)  Common Stock of the Merger Sub. Each share of common stock of the Merger
Sub issued and outstanding immediately prior to the Effective Time of the Merger
shall be converted into shares of Parent Common Stock and shall be the issued
and outstanding capital stock of the Parent.
 
 
(b)  Cancellation of Parent-Owned Merger Sub Common Stock. Each share of Common
Stock of the Merger Sub that is owned by the Parent shall automatically be
cancelled and retired and shall cease to exist, and no Parent Common Stock or
other consideration shall be delivered or deliverable in exchange therefor.
 
 
(c)  Conversion of Company Common Stock. Except as otherwise provided herein,
each issued and outstanding share of Company Merger Sub Common Stock shall be
converted into fully paid and nonassessable shares of Parent Common Stock in
accordance with the Exchange Ratio described in Section 2.02.
 
 
 
3

--------------------------------------------------------------------------------


(d)       Dissenting Shares. Notwithstanding anything in this Agreement to the
contrary, shares of Company Common Stock issued and outstanding immediately
prior to the Effective Time of the Merger held by a holder (if any) who has the
right to demand payment for and an appraisal of such shares as provided under
the DGCL, if applicable, (“Dissenting Shares”) shall not be converted into a
right to receive Merger Consideration unless such holder fails to perfect or
otherwise loses such holder’s right to such payment or appraisal, if any. If,
after the Effective Time of the Merger, such holder fails to perfect or loses
any such right to appraisal, each such share of such holder shall be treated as
a share that had been converted as of the Effective Time of the Merger into the
right to receive Merger Consideration in accordance with this Section 2.01. The
Company shall give prompt notice to the Parent of any demands received by the
Company for appraisal of shares of Company Common Stock, and the Parent shall
have the right to participate in all negotiations and proceedings with respect
to such demands. The Company shall not, except with the prior written consent of
the Parent, make any payment with respect to, or settle or offer to settle, any
such demands.
 
2.02            Exchange Ratio. The “Exchange Ratio” is as follows: Each share
of the common stock of the Merger Sub shall be converted into shares of Parent
Common Stock in the Merger, an Exchange Ratio of 1: 2,750,000 Parent.
 
2.03            Stock Warrants. At the Effective Time of the Merger, there will
be outstanding warrants to purchase 3,298,760 Parent Common Stock.
 
The Parent shall issue corresponding number of warrants in exchange of the
warrants issued by the Company with substantially the same terms.
 
2.04            Exchange of Certificates.
 
(a)  Exchange of Certificates. As soon as reasonably practicable as of or after
the Effective Time of the Merger, the Parent shall issue the Parent Shares, for
the benefit of the holders of shares of Company Common Stock, for exchange in
accordance with this Article II.
 
(b)  Settlement Date. The settlement date as set forth herein shall be such date
which is six months from the Effective Time of the Merger and the date of the
resolution of any Contests further to Section 8.03 herein.
 
(c)  Exchange Procedures. At the Effective Time of the Merger, each holder of an
outstanding certificate or certificates which prior thereto represented shares
of Company Common Stock shall, upon surrender of such certificate or
certificates and acceptance be entitled to a certificate or certificates
representing the number of shares of Parent Common Stock into which the
aggregate number of shares of Company Common Stock previously represented by
such certificate or certificates surrendered shall have been converted pursuant
to this Agreement. The Company shareholders shall accept such certificates upon
compliance with such reasonable terms and conditions to affect an orderly
exchange thereof in accordance with normal exchange practices. All shares of
Company Common Stock shall be surrendered at the Effective Time of the Merger.
After the Effective Time of the Merger, there shall be no further transfer on
the records of the Company or its transfer agent of certificates representing
shares of Company Common Stock. If any certificate for such Parent Common Stock
is to be issued in a name other than that in which the certificate for Company
Common Stock surrendered for exchange is registered, it shall be a condition of
such exchange that the certificate so surrendered shall be properly endorsed,
with signature guaranteed, or otherwise in proper form for transfer and that the
person requesting such exchange shall pay to the Parent or its transfer agent
any transfer or other taxes or other costs required by reason of the issuance of
certificates for such Parent Common Stock in a name other than that of the
registered holder of the certificate surrendered, or establish to the
satisfaction of the Parent or its transfer agent that all taxes have been paid.
 
 
4

--------------------------------------------------------------------------------


(d)  No Further Ownership Rights in Company Common Stock. All shares of Parent
Common Stock issued upon the surrender for exchange of certificates representing
shares of Company Common Stock in accordance with the terms of this Article II
shall be deemed to have been issued (and paid) in full satisfaction of all
rights pertaining to the shares of Company Common Stock theretofore represented
by such certificates.
 
 
(e)  No Liability. None of the Parent, the Merger Sub, or the Company shall be
liable to any person in respect of any shares of Parent Common Stock (or
dividends or distributions with respect thereto) delivered to a public official
pursuant to any applicable abandoned property, escheat or similar law. All
certificates representing shares of Company Common Stock shall have been
surrendered at the Effective Time of the Merger.
 
 
ARTICLE III:
 
REPRESENTATIONS AND WARRANTIES
 
 
3.01            Representations and Warranties of the Company. Except as set
forth in the Company Disclosure Schedule delivered by the Company to the Parent
at the time of execution of this Agreement, the Company represents and warrants
to the Parent and the Merger Sub as follows:
 
 
(a)  Organization, Standing and Corporate Power. The Company is duly organized,
validly existing and in good standing under the laws of Hong Kong and has the
requisite corporate power and authority to carry on its business as now being
conducted. The Company is duly qualified or licensed to do business and is in
good standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not have a material adverse
effect (as defined in Section 10.02) with respect to the Company.
 
 
(b)  Subsidiaries. The Company through various contracts as described in
Schedule 3.01(b) entered between Guo-Heng, the Company’s wholly owned
subsidiary, and V-Media and its subsidiaries, effectively controls V-Media and
its subsidiaries, corporations established and existing in China (collectively,
“Company Subs”). The contracts entered into between Guo-Heng, V-Media and its
subsidiaries effectively give the Company control over the Company Subs’
business and management.  The contracts were validly entered into by the parties
and in compliance with relevant laws and regulations of the People’s Republic of
China, and all necessary approvals in connection with such contractual
agreements have been obtained.  The Company has no interest in any other
company, corporation, partnership, joint venture or otherwise other than the
Company Subs.
 
 
5

--------------------------------------------------------------------------------


3.02            Capital Structure. The authorized capital stock of the Company
consists of 50,000,000 shares of Company Common Stock. There are 50,000,000
shares of Common Stock outstanding, all of which are owned by Chuk Chung
Fuk.  At the Effective Time of the Merger, there will be outstanding warrants to
purchase 3,298,760 Parent Common Stock. Except as set forth above, no shares of
capital stock or other equity securities of the Company are issued, reserved for
issuance or outstanding. All outstanding shares of capital stock of the Company
are duly authorized, validly issued, fully paid and nonassessable and not
subject to preemptive rights. There are no outstanding bonds, debentures, notes
or other indebtedness or other securities of the Company having the right to
vote (or convertible into, or exchangeable for, securities having the right to
vote) on any matters on which shareholders of the Company may vote. The Company
Disclosure Schedule sets forth the outstanding Capitalization of the Company.
Except as set forth above, there are no outstanding securities, options,
warrants, calls, rights, commitments, agreements, arrangements or undertakings
of any kind to which the Company is a party or by which it is bound obligating
the Company to issue, deliver or sell, or cause to be issued, delivered or sold,
additional shares of capital stock or other equity or voting securities of the
Company or obligating the Company to issue, grant, extend or enter into any such
security, option, warrant, call, right, commitment, agreement, arrangement or
undertaking. There are no outstanding contractual obligations, commitments,
understandings or arrangements of the Company to repurchase, redeem or otherwise
acquire or make any payment in respect of any shares of capital stock of the
Company. There are no agreements or arrangements pursuant to which the Company
is or could be required to register shares of Company Common Stock or other
securities under the Securities Act of 1933, as amended (the “Securities Act”)
or other agreements or arrangements with or among any security holders of the
Company with respect to securities of the Company.
 
 
(a)  Authority; Noncontravention. The Company has the requisite corporate and
other power and authority to enter into this Agreement and to consummate the
Merger. The execution and delivery of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of the Company.
This Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms. The execution and delivery of this
Agreement do not, and the consummation of the transactions contemplated by this
Agreement and compliance with the provisions hereof will not, conflict with, or
result in any breach or violation of, or default (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of or “put” right with respect to any obligation or
to loss of a material benefit under, or result in the creation of any lien upon
any of the properties or assets of the Company under, (i) the Articles of
Incorporation or Bylaws of the Company, (ii) any loan or credit agreement, note,
bond, mortgage, indenture, lease or other agreement, instrument, permit,
concession, franchise or license applicable to the Company, its properties or
assets, or (iii) subject to the governmental filings and other matters referred
to in the following sentence, any judgment, order, decree, statute, law,
ordinance, rule, regulation or arbitration award applicable to the Company, its
properties or assets. No consent, approval, order or authorization of, or
registration, declaration or filing with, or notice to, any federal, state or
local government or any court, administrative agency or commission or other
governmental authority, agency, domestic or foreign (a “Governmental Entity”),
is required by or with respect to the Company in connection with the execution
and delivery of this Agreement by the Company or the consummation by the Company
of the transactions contemplated hereby, except, with respect to this Agreement,
for the filing of the Certificate of Merger with the Secretary of State of
Delaware.
 
 
 
6

--------------------------------------------------------------------------------


(b)  Financial Statements. (i) The Parent has received a copy of the audited
consolidated financial statements of the Company and Company Subs for the fiscal
year ended June 30, 2009 and 2008 and unaudited financial statements for the
nine-months ended June 30, 2009 and 2008 (collectively, the “Financial
Statements”). The Financial Statements fairly present the financial condition of
the Company at the dates indicated and its results of their operations and cash
flows for the periods then ended and, except as indicated therein, reflect all
claims against, debts and liabilities of the Company, fixed or contingent, and
of whatever nature. (ii) Since June 30, 2009 (the “Balance Sheet Date”), there
has been no material adverse change in the assets or liabilities, or in the
business or condition, financial or otherwise, or in the results of operations
or prospects, of the Company, whether as a result of any legislative or
regulatory change, revocation of any license or rights to do business, fire,
explosion, accident, casualty, labor trouble, flood, drought, riot, storm,
condemnation, act of God, public force or otherwise and no material adverse
change in the assets or liabilities, or in the business or condition, financial
or otherwise, or in the results of operation or prospects, of the Company except
in the ordinary course of business. (iii) Since the Balance Sheet Date, the
Company has not suffered any damage, destruction or loss of physical property
(whether or not covered by insurance) affecting its condition (financial or
otherwise) or operations (present or prospective), nor has the Company issued,
sold or otherwise disposed of, or agreed to issue, sell or otherwise dispose of,
any capital stock or any other security of the Company and has not granted or
agreed to grant any option, warrant or other right to subscribe for or to
purchase any capital stock or any other security of the Company or has incurred
or agreed to incur any indebtedness for borrowed money.
 
 
(c) Absence of Certain Changes or Events. Since the Balance Sheet Date, the
Company has conducted its business only in the ordinary course consistent with
past practice, and there is not and has not been: (i) any material adverse
change with respect to the Company; (ii) any condition, event or occurrence
which individually or in the aggregate could reasonably be expected to have a
material adverse effect or give rise to a material adverse change with respect
to the Company; (iii) any event which, if it had taken place following the
execution of this Agreement, would not have been permitted by Section 4.01
without prior consent of the Parent; or (iv) any condition, event or occurrence
which could reasonably be expected to prevent, hinder or materially delay the
ability of the Company to consummate the transactions contemplated by this
Agreement.
 
 
 
7

--------------------------------------------------------------------------------


(d)  Litigation; Labor Matters; Compliance with Laws.
 
(i) There is no suit, action or proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company or any
basis for any such suit, action, proceeding or investigation that, individually
or in the aggregate, could reasonably be expected to have a material adverse
effect with respect to the Company or prevent, hinder or materially delay the
ability of the Company to consummate the transactions contemplated by this
Agreement, nor is there any judgment, decree, injunction, rule or order of any
Governmental Entity or arbitrator outstanding against the Company having, or
which, insofar as reasonably could be foreseen by the Company, in the future
could have, any such effect.
 
(ii) The Company is not a party to, or bound by, any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
labor organization, nor is it the subject of any proceeding asserting that it
has committed an unfair labor practice or seeking to compel it to bargain with
any labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
knowledge, threatened, any of which could have a material adverse effect with
respect to the Company.
 
(iii) The conduct of the business of the Company complies with all statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees or arbitration
awards applicable thereto.
 
(e)  Benefit Plans. The Company is not a party to any collective bargaining
agreement or any bonus, pension, profit sharing, deferred compensation,
incentive compensation, stock ownership, stock purchase, phantom stock,
retirement, vacation, severance, disability, death benefit, hospitalization,
medical or other plan, arrangement or understanding (whether or not legally
binding) under which the Company currently has an obligation to provide benefits
to any current or former employee, officer or director of the Company
(collectively, “Benefit Plans”).
 
 
(f)  Certain Employee Payments. The Company is not a party to any employment
agreement which could result in the payment to any current, former or future
director or employee of the Company of any money or other property or rights or
accelerate or provide any other rights or benefits to any such employee or
director as a result of the transactions contemplated by this Agreement, whether
or not (i) such payment, acceleration or provision would constitute a “parachute
payment” (within the meaning of Section 280G of the Code), or (ii) some other
subsequent action or event would be required to cause such payment, acceleration
or provision to be triggered.
 
 
8

--------------------------------------------------------------------------------


(g)  Tax Returns and Tax Payments. The Company has timely filed all Tax Returns
required to be filed by it, has paid all Taxes shown thereon to be due and has
provided adequate reserves in its financial statements for any Taxes that have
not been paid, whether or not shown as being due on any returns. No material
claim for unpaid Taxes has been made or become a lien against the property of
the Company or is being asserted against the Company, no audit of any Tax Return
of the Company is being conducted by a tax authority, and no extension of the
statute of limitations on the assessment of any Taxes has been granted by the
Company and is currently in effect. As used herein, “taxes” shall mean all taxes
of any kind, including, without limitation, those on or measured by or referred
to as income, gross receipts, sales, use, ad valorem, franchise, profits,
license, withholding, payroll, employment, excise, severance, stamp, occupation,
premium value added, property or windfall profits taxes, customs, duties or
similar fees,, assessments or charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts imposed by
any governmental authority, domestic or foreign. As used herein, “Tax Return”
shall mean any return, report or statement required to be filed with any
governmental authority with respect to Taxes.
 
(h)  Environmental Matters. The Company is in compliance with all applicable
Environmental Laws. “Environmental Laws” means all applicable federal, state and
local statutes, rules, regulations, ordinances, orders, decrees and common law
relating in any manner to contamination, pollution or protection of human health
or the environment, and similar state laws.
 
(i)  Material Contract Defaults. The Company is not, or has not received any
notice or has any knowledge that any other party is, in default in any respect
under any Material Contract; and there has not occurred any event that with the
lapse of time or the giving of notice or both would constitute such a material
default. For purposes of this Agreement, a Material Contract means any contract,
agreement or commitment that is effective as of the Closing Date to which the
Company is a party (i) with expected receipts or expenditures in excess of
$100,000, (ii) requiring the Company to indemnify any person, (iii) granting
exclusive rights to any party, (iv) evidencing indebtedness for borrowed or
loaned money in excess of $100,000 or more, including guarantees of such
indebtedness, or (v) which, if breached by the Company in such a manner would
(A) permit any other party to cancel or terminate the same (with or without
notice of passage of time) or (B) provide a basis for any other party to claim
money damages (either individually or in the aggregate with all other such
claims under that contract) from the Company or (C) give rise to a right of
acceleration of any material obligation or loss of any material benefit under
any such contract, agreement or commitment.
 
 
 
9

--------------------------------------------------------------------------------


(j)  Properties. The Company has good, clear and marketable title to all the
tangible properties and tangible assets reflected in the latest balance sheet as
being owned by the Company or acquired after the date thereof which are,
individually or in the aggregate, material to the Company’s business (except
properties sold or otherwise disposed of since the date thereof in the ordinary
course of business), free and clear of all material liens.
 
(k)  Trademarks and Related Contracts. To the knowledge of the Company:
 
(i)  As used in this Agreement, the term “Trademarks” means trademarks, service
marks, trade names, Internet domain names, designs, slogans, and general
intangibles of like nature; the term “Trade Secrets” means technology; trade
secrets and other confidential information, know-how, proprietary processes,
formulae, algorithms, models, and methodologies; the term “Intellectual
Property” means patents, copyrights, Trademarks, applications for any of the
foregoing, and Trade Secrets; the term “Company License Agreements” means any
license agreements granting any right to use or practice any rights under any
Intellectual Property (except for such agreements for off-the-shelf products
that are generally available or less than $25,000), and any written settlements
relating to any Intellectual Property, to which the Company is a party or
otherwise bound; and the term “Software” means any and all computer programs,
including any and all software implementations of algorithms, models and
methodologies, whether in source code or object code.
 
 
(ii)  To the knowledge of the Company, none of the Company’s Intellectual
Property or Company License Agreements infringe upon the rights of any third
party that may give rise to a cause of action or claim against the Company or
its successors.
 
 
(l)  Board Recommendation. The Board of Directors of the Company has unanimously
determined that the terms of the Merger are fair to and in the best interests of
the shareholders of the Company and recommended that the holders of the shares
of Company Common Stock approve the Merger.
 
 
(m)  Required Company Vote. The affirmative vote of a majority of the shares of
each of the Company Common Stock is the only vote of the holders of any class or
series of the Company’s securities necessary to approve the Merger (the “Company
Shareholder Approval”).
 
 
3.03            Representations and Warranties of Company Subs. Except as set
forth in the Company Disclosure Schedule delivered by the Company to the Parent
at the time of execution of this Agreement, the Company and the Shareholders,
jointly and severally, each represents and warrants to the Parent and the Merger
Sub as follows:
 
 
 
10

--------------------------------------------------------------------------------


(a)  Organization, Standing and Corporate Power. Company Subs are duly
organized, validly existing and in good standing under the laws of the People’s
Republic of China and has the requisite corporate power and authority to carry
on its business as now being conducted. Company Subs are duly qualified or
licensed to do business and are in good standing in each jurisdiction in which
the nature of their business or the ownership or leasing of their properties
makes such qualification or licensing necessary, other than in such
jurisdictions where the failure to be so qualified or licensed (individually or
in the aggregate) would not have a material adverse effect (as defined in
Section 10.02) with respect to Company Subs.
 
(b)  Subsidiaries: Guo-heng is 100% owned by the Company and shall remain wholly
owned subsidiary of the Company following the Merger. The contracts entered into
between Guo-Heng, V-Media and its subsidiaries effectively give the Company
control over the V-Media and its subsidiaries’ business and management.
 
(c)  Capital Structure. Except as set forth in the Financial Statements, no
shares of capital stock or other equity securities of Company Subs are issued,
reserved for issuance or outstanding. All outstanding equity ownership interest
in Company Subs are duly authorized, validly issued, fully paid and
nonassessable and not subject to preemptive rights. There are no outstanding
bonds, debentures, notes or other indebtedness or other securities of Company
Subs having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which shareholders of
Company Subs may vote. The Company Disclosure Schedule sets forth the
outstanding Capitalization of Company Subs. Except as set forth above, there are
no outstanding securities, options, warrants, calls, rights, commitments,
agreements, arrangements or undertakings of any kind to which Company Subs are a
party or by which they are bound obligating Company Subs to issue, deliver or
sell, or cause to be issued, delivered or sold, additional shares of capital
stock or other equity or voting securities of Company Subs or obligating Company
Subs to issue, grant, extend or enter into any such security, option, warrant,
call, right, commitment, agreement, arrangement or undertaking. There are no
outstanding contractual obligations, commitments, understandings or arrangements
of Company Subs to repurchase, redeem or otherwise acquire or make any payment
in respect of any shares of capital stock of Company Subs. There are no
agreements or arrangements pursuant to which Company Subs are or could be
required to register shares of Company Common Stock or other securities under
the Securities Act of 1933, as amended (the “Securities Act”) or other
agreements or arrangements with or among any security holders of Company Subs
with respect to securities of Company Subs.
 
(d)  Authority; Noncontravention. Each of the Company Subs has the requisite
corporate and other power and authority to enter into this Agreement and to make
the representations contained herein. This Agreement has been duly executed and
delivered by Company Subs and constitutes a valid and binding obligation of
Company Subs, enforceable against Company Subs in accordance with its terms. The
execution and delivery of this Agreement do not, and the consummation of the
transactions contemplated by this Agreement and compliance with the provisions
hereof will not, conflict with, or result in any breach or violation of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of or “put” right with
respect to any obligation or to loss of a material benefit under, or result in
the creation of any lien upon any of the properties or assets of Company Subs
under, (i) the Articles of Incorporation or Bylaws of Company Subs, (ii) any
loan or credit agreement, note, bond, mortgage, indenture, lease or other
agreement, instrument, permit, concession, franchise or license applicable to
Company Subs, its properties or assets, or (iii) subject to the governmental
filings and other matters referred to in the following sentence, any judgment,
order, decree, statute, law, ordinance, rule, regulation or arbitration award
applicable to Company Subs, their properties or assets. No consent, approval,
order or authorization of, or registration, declaration or filing with, or
notice to, any federal, state or local government or any court, administrative
agency or commission or other governmental authority, agency, domestic or
foreign (a “Governmental Entity”), is required by or with respect to Company
Subs in connection with the execution and delivery of this Agreement by Company
Subs or the consummation by Company Subs of the transactions contemplated
hereby, except, as set forth in the Company Disclosure Schedule.
 
 
11

--------------------------------------------------------------------------------


(e)  Absence of Certain Changes or Events. Since the Balance Sheet Date, other
than the ownership interest transfer to the Company, if applicable, each of the
Company Subs has conducted its business only in the ordinary course consistent
with past practice, and there is not and has not been: (i) any material adverse
change with respect to Company Subs; (ii) any condition, event or occurrence
which individually or in the aggregate could reasonably be expected to have a
material adverse effect or give rise to a material adverse change with respect
to Company Subs; (iii) any event which, if it had taken place following the
execution of this Agreement, would not have been permitted by Section 4.01
without prior consent of the Parent; or (iv) any condition, event or occurrence
which could reasonably be expected to prevent, hinder or materially delay the
ability of Company Subs to consummate the transactions contemplated by this
Agreement.
 
(f)  Litigation; Labor Matters; Compliance with Laws.
 
(i)  There is no suit, action or proceeding or investigation pending or, to the
knowledge of Company Subs, threatened against or affecting Company Subs or any
basis for any such suit, action, proceeding or investigation that, individually
or in the aggregate, could reasonably be expected to have a material adverse
effect with respect to Company Subs or prevent, hinder or materially delay the
ability of Company Subs to consummate the transactions contemplated by this
Agreement, nor is there any judgment, decree, injunction, rule or order of any
Governmental Entity or arbitrator outstanding against Company Subs having, or
which, insofar as reasonably could be foreseen by Company Subs, in the future
could have, any such effect.
 
(ii)  None of the Company Subs is a party to, or bound by, any collective
bargaining agreement, contract or other agreement or understanding with a labor
union or labor organization, nor is any the subject of any proceeding asserting
that it has committed an unfair labor practice or seeking to compel it to
bargain with any labor organization as to wages or conditions of employment nor
is there any strike, work stoppage or other labor dispute involving it pending
or, to its knowledge, threatened, any of which could have a material adverse
effect with respect to Company Subs.
 
(iii)  The conduct of the business of Company Subs complies with all statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees or arbitration
awards applicable thereto.
 
 
 
12

--------------------------------------------------------------------------------


(g)  Benefit Plans. None of the Company Subs is a party to any collective
bargaining agreement or any bonus, pension, profit sharing, deferred
compensation, incentive compensation, stock ownership, stock purchase, phantom
stock, retirement, vacation, severance, disability, death benefit,
hospitalization, medical or other plan, arrangement or understanding (whether or
not legally binding) under which it currently has an obligation to provide
benefits to any current or former employee, officer or director of Company Subs
(collectively, “Benefit Plans”).
 
(h)  Certain Employee Payments. None of the Company Subs is a party to any
employment agreement which could result in the payment to any current, former or
future director or employee of Company Subs of any money or other property or
rights or accelerate or provide any other rights or benefits to any such
employee or director as a result of the transactions contemplated by this
Agreement, whether or not (i) such payment, acceleration or provision would
constitute a “parachute payment” (within the meaning of Section 280G of the
Code), or (ii) some other subsequent action or event would be required to cause
such payment, acceleration or provision to be triggered.
 
(i)  Tax Returns and Tax Payments. Each of the Company Subs has timely filed all
Tax Returns required to be filed by it, has paid all Taxes shown thereon to be
due and has provided adequate reserves in its financial statements for any Taxes
that have not been paid, whether or not shown as being due on any returns. No
material claim for unpaid Taxes has been made or become a lien against the
property of Company Subs or is being asserted against Company Subs, no audit of
any Tax Return of Company Subs is being conducted by a tax authority, and no
extension of the statute of limitations on the assessment of any Taxes has been
granted by Company Subs and is currently in effect. As used herein, “taxes”
shall mean all taxes of any kind, including, without limitation, those on or
measured by or referred to as income, gross receipts, sales, use, ad valorem,
franchise, profits, license, withholding, payroll, employment, excise,
severance, stamp, occupation, premium value added, property or windfall profits
taxes, customs, duties or similar fees,, assessments or charges of any kind
whatsoever, together with any interest and any penalties, additions to tax or
additional amounts imposed by any governmental authority, domestic or foreign.
As used herein, “Tax Return” shall mean any return, report or statement required
to be filed with any governmental authority with respect to Taxes.
 
(j)  Environmental Matters. Each of the Company Subs is in material compliance
with all applicable Environmental Laws. “Environmental Laws” means all
applicable federal, state and local statutes, rules, regulations, ordinances,
orders, decrees and common law relating in any manner to contamination,
pollution or protection of human health or the environment, and similar state
laws.
 
 
13

--------------------------------------------------------------------------------


(k)  Material Contract Defaults. None of the Company Subs is, nor have they
received any notice or has any knowledge that any other party is, in default in
any respect under any Material Contract; and there has not occurred any event
that with the lapse of time or the giving of notice or both would constitute
such a material default. For purposes of this Agreement, a Material Contract
means any contract, agreement or commitment that is effective as of the Closing
Date to which Company Subs is a party (i) with expected receipts or expenditures
in excess of $100,000, (ii) requiring Company Subs to indemnify any person,
(iii) granting exclusive rights to any party, (iv) evidencing indebtedness for
borrowed or loaned money in excess of $100,000 or more, including guarantees of
such indebtedness, or (v) which, if breached by Company Subs in such a manner
would (A) permit any other party to cancel or terminate the same (with or
without notice of passage of time) or (B) provide a basis for any other party to
claim money damages (either individually or in the aggregate with all other such
claims under that contract) from Company Subs or (C) give rise to a right of
acceleration of any material obligation or loss of any material benefit under
any such contract, agreement or commitment.
 
(l)  Properties. Each of the Company Subs has good, clear and marketable title
to all the tangible properties and tangible assets reflected in the latest
balance sheet as being owned by Company Subs or acquired after the date thereof
which are, individually or in the aggregate, material to Company Subs’s business
(except properties sold or otherwise disposed of since the date thereof in the
ordinary course of business), free and clear of all material liens.
 
(m)  Trademarks and Related Contracts. To the knowledge of Company Subs:
 
(i)  As used in this Agreement, the term “Trademarks” means trademarks, service
marks, trade names, Internet domain names, designs, slogans, and general
intangibles of like nature; the term “Trade Secrets” means technology; trade
secrets and other confidential information, know- how, proprietary processes,
formulae, algorithms, models, and methodologies; the term “Intellectual
Property” means patents, copyrights, Trademarks, applications for any of the
foregoing, and Trade Secrets; the term “Company License Agreements” means any
license agreements granting any right to use or practice any rights under any
Intellectual Property (except for such agreements for off-the-shelf products
that are generally available or less than $25,000), and any written settlements
relating to any Intellectual Property, to which Company Subs is a party or
otherwise bound; and the term “Software” means any and all computer programs,
including any and all software implementations of algorithms, models and
methodologies, whether in source code or object code.
 
(ii)  To the knowledge of Company Subs, none of Company Subs’s Intellectual
Property or Company License Agreements infringe materially upon the rights of
any third party that may give rise to a cause of action or claim against Company
Subs or their successors.
 
 
 
14

--------------------------------------------------------------------------------


3.04            Representations and Warranties of the Parent and the Merger Sub.
Except as set forth in the disclosure schedule delivered by the Parent to the
Company at the time of execution of this Agreement (the “Parent Disclosure
Schedule”), the Parent and the Merger Sub represent and warrant to the Company
as follows:
 
(a)  Organization, Standing and Corporate Power. Each of the Parent, the Merger
Sub and the other Parent Subsidiaries (as defined in Section 3.03(b)) is (or at
Closing will be) duly organized, validly existing and in good standing under the
laws of the State of Delaware, as is applicable, and has the requisite corporate
power and authority to carry on its business as now being conducted. Each of the
Parent, the Merger Sub and the other Parent Subsidiaries is duly qualified or
licensed to do business and is in good standing in each jurisdiction in which
the nature of its business or the ownership or leasing of its properties makes
such qualification or licensing necessary, other than in such jurisdictions
where the failure to be so qualified or licensed (individually or in the
aggregate) would not have a material adverse effect with respect to the Parent.
 
(b)  Subsidiaries. The Parent has one subsidiary: Merger Sub, which is a
Delaware corporation incorporated in November 18, 2009. All the outstanding
shares of capital stock of each such entity which is a corporation have been
validly issued and are fully paid and nonassessable and, except as set forth in
the Parent Disclosure Schedule, are owned (of record and beneficially) by the
Parent, free and clear of all Liens. Except for the capital stock of its
subsidiaries, which are corporations, the Parent does not own, directly or
indirectly, any capital stock or other ownership interest in any corporation,
partnership, business association, joint venture or other entity.
 
(c)  Capital Structure. As of the date of this Agreement, the authorized capital
stock of the Parent consists of 80,000,000 shares of Parent Common Stock,
$0.0001 par value, and 20,000,000 shares of preferred stock at $0.0001 par
value, of which approximately 10,862,067 shares of Parent Common Stock will be
issued and outstanding as of the date of this Agreement and no shares of Parent
Common Stock are issuable upon the exercise of outstanding warrants, convertible
notes, and options and otherwise.  Except as set forth above, no shares of
capital stock or other equity securities of the Parent are issued, reserved for
issuance or outstanding. All outstanding shares of capital stock of the Parent
are, and all shares which may be issued pursuant to this Agreement will be, when
issued, duly authorized, validly issued, fully paid and nonassessable, not
subject to preemptive rights, and issued in compliance with all applicable state
and federal laws concerning the issuance of securities. There are no outstanding
bonds, debentures, notes or other indebtedness or other securities of the Parent
having the right to vote (or convertible into, or exchangeable for, securities
having the right to vote) on any matters on which shareholders of the Parent may
vote. Except as set forth above, there are no outstanding securities, options,
warrants, calls, rights, commitments, agreements, arrangements or undertakings
of any kind to which the Parent or any of its subsidiaries is a party or by
which any of them is bound obligating the Parent or any its subsidiaries to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of capital stock or other equity securities of the Parent or any of its
subsidiaries or obligating the Parent or any of its subsidiaries to issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
capital stock or other equity securities of the Parent or any of its
subsidiaries or obligating the Parent or any of its subsidiaries to issue,
grant, extend or enter into any such security, option, warrant, call, right,
commitment, agreement, arrangement or undertaking. There are no outstanding
contractual obligations, commitments, understandings or arrangements of the
Parent or any of its subsidiaries to repurchase, redeem or otherwise acquire or
make any payment in respect of any shares of capital stock of the Parent or any
of its subsidiaries.
 
 
15

--------------------------------------------------------------------------------


(d)  Authority; Noncontravention. The Parent and subsidiaries have all requisite
corporate authority to enter into this Agreement and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement by the Parent and the Merger Sub and the consummation by the Parent
and the Merger Sub of the transactions contemplated by this Agreement have been
(or at Closing will have been) duly authorized by all necessary corporate action
on the part of the Parent and the Merger Sub. This Agreement has been duly
executed and delivered by and constitutes a valid and binding obligation of each
of the Parent and the Merger Sub, enforceable against each such party in
accordance with its terms. The execution and delivery of this agreement do not,
and the consummation of the transactions contemplated by this Agreement and
compliance with the provisions of this Agreement will not, conflict with, or
result in any breach or violation of, or default (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of or “put” right with respect to any obligation or
to loss of a material benefit under, or result in the creation of any lien upon
any of the properties or assets of the Parent or any of its subsidiaries under,
(i) the articles of incorporation or bylaws of the Parent or the Merger Sub or
the comparable charter or organizational documents of any other subsidiary of
the Parent, (ii) any loan or credit agreement, note, bond, mortgage, indenture,
lease or other agreement, instrument, permit, concession, franchise or license
applicable to the Parent, the Merger Sub or any other subsidiary of the Parent
or their respective properties or assets, or (iii) subject to the governmental
filings and other matters referred to in the following sentence, any judgment,
order, decree, statute, law, ordinance, rule, regulation or arbitration award
applicable to the Parent, the Merger Sub or any other subsidiary of the Parent
or their respective properties or assets, other than, in the case of clauses
(ii) and (iii), any such conflicts, breaches, violations, defaults, rights,
losses or liens that individually or in the aggregate could not have a material
adverse effect with respect to the Parent or could not prevent, hinder or
materially delay the ability of the Parent to consummate the transactions
contemplated by this Agreement. No consent, approval, order or authorization of,
or registration, declaration or filing with, or notice to, any Governmental
Entity is required by or with respect to the Parent, the Merger Sub or any other
subsidiary of the Parent in connection with the execution and delivery of this
Agreement by the Parent or the Merger Sub or the consummation by the Parent or
the Merger Sub, as the case may be, of any of the transactions contemplated by
this Agreement, except for the filing of the Certificate of Merger with the
Secretary of State of Delaware, as required, and such other consents, approvals,
orders, authorizations, registrations, declarations, states.
 
 
 
16

--------------------------------------------------------------------------------


(e)  SEC Documents; Undisclosed Liabilities. The Parent has filed all reports,
schedules, forms, statements and other documents as required by the Securities
and Exchange Commission (the “SEC”) and the Parent has delivered or made
available to the Company all reports, schedules, forms, statements and other
documents filed with the SEC (collectively, and in each case including all
exhibits and schedules thereto and documents incorporated by reference therein,
the “Parent SEC Documents”). As of their respective dates, the Parent SEC
Documents complied in all material respects with the requirements of the
Securities Act or the Securities Exchange Act of 1934, as the case may be, and
the rules and regulations of the SEC promulgated thereunder applicable to such
Parent SEC documents, and none of the Parent SEC Documents (including any and
all consolidated financial statements included therein) as of such date
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Except to the extent revised or superseded by a subsequent filing
with the SEC (a copy of which has been provided to the Company prior to the date
of this Agreement), none of the Parent SEC Documents, to the knowledge of the
Parent’s management, contains any untrue statement of a material fact or omits
to state any material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The consolidated
financial statements of the Parent included in such Parent SEC Documents comply
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with generally accepted accounting principles (except, in
the case of unaudited consolidated quarterly statements, as permitted by Form
10-Q of the SEC) applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto) and fairly present the
consolidated financial position of the Parent and its consolidated subsidiaries
as of the dates thereof and the consolidated results of operations and changes
in cash flows for the periods then ended (subject, in the case of unaudited
quarterly statements, to normal year-end audit adjustments as determined by
Parent’s independent accountants). Except as set forth in the Parent SEC
Documents, at the date of the most recent audited financial statements of the
Parent included in the Parent SEC Documents, neither the Parent nor any of its
subsidiaries had, and since such date neither the Parent nor any of such
subsidiaries has incurred, any liabilities or obligations of any nature (whether
accrued, absolute, contingent or otherwise) which, individually or in the
aggregate, could reasonably be expected to have a material adverse effect with
respect to the Parent.  As of the Closing Date, the Parent has no liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise).
 
(f) Absence of Certain Changes or Events. Except as disclosed in the Parent SEC
Documents, since the date of the most recent financial statements included in
the Parent SEC Documents, the Parent has conducted its business only in the
ordinary course consistent with past practice in light of its current business
circumstances, and there is not and has not been: (i) any material adverse
change with respect to the Parent; (ii) any condition, event or occurrence
which, individually or in the aggregate, could reasonably be expected to have a
material adverse effect or give rise to a material adverse change with respect
to the Parent; (iii) any event which, if it had taken place following the
execution of this Agreement, would not have been permitted by Section 4.02
without the prior consent of the Company; or (iv) any condition, event or
occurrence which could reasonably be expected to prevent, hinder or materially
delay the ability of the Parent to consummate the transactions contemplated by
this Agreement.
 
 
17

--------------------------------------------------------------------------------


(g)  Interim Operations of the Merger Sub. The Merger Sub was formed solely for
the purpose of engaging in the transactions contemplated hereby, has (or will
have) engaged in no other business activities and has (or will have) conducted
its operations only as contemplated hereby.
 
(h)  Litigation; Labor Matters; Compliance with Laws.
 
(i)  There is no suit, action or proceeding or investigation pending or, to the
knowledge of the Parent, threatened against or affecting the Parent or any basis
for any such suit, action, proceeding or investigation that, individually or in
the aggregate, could reasonably be expected to have a material adverse effect
with respect to the Parent or prevent, hinder or materially delay the ability of
the Parent to consummate the transactions contemplated by this Agreement, nor is
there any judgment, decree, injunction, rule or order of any Governmental Entity
or arbitrator outstanding against the Parent having, or which, insofar as
reasonably could be foreseen by the Parent, in the future could have, any such
effect.
 
(ii)  The Parent is not a party to, or bound by, any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
labor organization, nor is it the subject of any proceeding asserting that it
has committed an unfair labor practice or seeking to compel it to bargain with
any labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
knowledge, threatened, any of which could have a material adverse effect with
respect to the Parent.
 
(iii)  The conduct of the business of the Parent complies with all statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees or arbitration
awards applicable thereto.
 
(i)  Benefit Plans. The Parent is not a party to any Benefit Plan under which
the Parent currently has an obligation to provide benefits to any current or
former employee, officer or director of the Parent.
 
(j)  Certain Employee Payments. The Parent is not a party to any employment
agreement which could result in the payment to any current, former or future
director or employee of the Parent of any money or other property or rights or
accelerate or provide any other rights or benefits to any such employee or
director as a result of the transactions contemplated by this Agreement, whether
or not (i) such payment, acceleration or provision would constitute a “parachute
payment” (within the meaning of Section 280G of the Code), or (ii) some other
subsequent action or event would be required to cause such payment, acceleration
or provision to be triggered.
 
 
18

--------------------------------------------------------------------------------


(k)  Tax Returns and Tax Payments. The Parent has timely filed all Tax Returns
required to be filed by it, has paid all Taxes shown thereon to be due and has
provided adequate reserves in its financial statements for any Taxes that have
not been paid, whether or not shown as being due on any returns. No material
claim for unpaid Taxes has been made or become a lien against the property of
the Parent or is being asserted against the Parent, no audit of any Tax Return
of the Parent is being conducted by a tax authority, and no extension of the
statute of limitations on the assessment of any Taxes has been granted by the
Parent and is currently in effect.
 
(l)  Environmental Matters. The Parent is in material compliance with all
applicable Environmental Laws.
 
(m)  Material Contract Defaults. The Parent is not, or has not, received any
notice or has any knowledge that any other party is, in default in any respect
under any Material Contract; and there has not occurred any event that with the
lapse of time or the giving of notice or both would constitute such a material
default. For purposes of this Agreement, a Material Contract means any contract,
agreement or commitment that is effective as of the Closing Date to which the
Parent is a party (i) with expected receipts or expenditures in excess of
$10,000, (ii) requiring the Parent to indemnify any person, (iii) granting
exclusive rights to any party, (iv) evidencing indebtedness for borrowed or
loaned money in excess of $10,000 or more, including guarantees of such
indebtedness, or (v) which, if breached by the Parent in such a manner would (A)
permit any other party to cancel or terminate the same (with or without notice
of passage of time) or (B) provide a basis for any other party to claim money
damages (either individually or in the aggregate with all other such claims
under that contract) from the Parent or (C) give rise to a right of acceleration
of any material obligation or loss of any material benefit under any such
contract, agreement or commitment.
 
(n)  Properties. The Parent has good, clear and marketable title to all the
tangible properties and tangible assets reflected in the latest balance sheet as
being owned by the Parent or acquired after the date thereof which are,
individually or in the aggregate, material to the Parent’s business (except
properties sold or otherwise disposed of since the date thereof in the ordinary
course of business), free and clear of all material liens.
 
(o)  Trademarks and Related Contracts. The Parent does not hold any Trademarks,
Trade Secrets, or Intellectual Property, and is not party to any license
agreements regarding such.
 
(p)  Board Recommendation. The Board of Directors of the Parent has unanimously
determined that the terms of the Merger are fair to and in the best interests of
the shareholders of the Parent.
 
 
19

--------------------------------------------------------------------------------


 
(q)  Split-Off.  Immediately after and iin conjunction with the consummation of
the Merger, the Parent shall transferred all of the outstanding capital of its
subsidiary Deep Rooted, Inc. (“Deep Rooted”) to one of its shareholders, Norm
Blair (“Blair”), in exchange for the cancellation of 9,760,000 shares of the
Parent’s common stock (the “Split-Off”) so that the only material assets of the
Parent following the Split-Off will be the ownership of the Merger Sub, and
thereafter, the prior shareholders of Parent shall have 1,102,067 shares of
Parent Common Stock.  Mr. Blair shall assume all existing and future liabilities
arising from or associated with or related to the existing operation of the Deep
Rooted so that the Parent and the newly merged entity shall not be liable for
any such liabilities.
 
(r)  Liabilities.  The Parent and the Merger Sub guarantee that the Company and
the Sellers are free from any and all claims, liabilities or obligations of any
nature (absolute, accrued, contingent or otherwise) from the operations of the
Parent and any of its subsidiaries on and prior to the date hereof.  The
foregoing representation and warranty of the Parent and the Merger Sub under
this Section 3.03(r) shall survive and remain in full force and effect for the
two years following the Effective Time of the Merger.
 
(s)  The Parent and the Merger Sub guarantee that prior to the consummation of
the Merger all outstanding Parent Common Stock purchase rights, options, and
warrants shall be cancelled (the “Cancellation”).  The Parent will file a Form
8-K with the SEC regarding such Cancellation.
 
 
ARTICLE IV:
 
COVENANTS RELATING TO
CONDUCT OF BUSINESS PRIOR TO MERGER
 
 
4.01            Conduct of the Company and the Parent. From the date of this
Agreement and until the Effective Time of the Merger, or until the prior
termination of this Agreement, the Company and the Parent, shall not, unless
mutually agreed to in writing:
 
(a)  engage in any transaction, except in the normal and ordinary course of
business, or create or suffer to exist any Lien or other encumbrance upon any of
their respective assets or which will not be discharged in full prior to the
Effective Time of the Merger;
 
(b)  sell, assign or otherwise transfer any of their assets, or cancel or
compromise any debts or claims relating to their assets, other than for fair
value, in the ordinary course of business, and consistent with past practice;
 
 
20

--------------------------------------------------------------------------------


 
(c)  fail to use reasonable efforts to preserve intact their present business
organizations, keep available the services of their employees and preserve its
material relationships with customers, suppliers, licensors, licensees,
distributors and others, to the end that its good will and on­going business not
be impaired prior to the Effective Time of the Merger;
 
 
(d)  except for matters related to complaints by former employees related to
wages, suffer or permit any material adverse change to occur with respect to the
Company and the Parent or their business or assets; or
 
 
(e)  Make any material change with respect to their business in accounting or
bookkeeping methods, principles or practices, except as required by GAAP.
 
 
ARTICLE V:
 
ADDITIONAL AGREEMENTS
 
5.01            Access to Information; Confidentiality.
 
(a)  The Company shall, and shall cause its officers, employees, counsel,
financial advisors and other representatives to, afford to the Parent and its
representatives reasonable access during normal business hours during the period
prior to the Effective Time of the Merger to its and to Company Subs’
properties, books, contracts, commitments, personnel and records and, during
such period, the Company shall, and shall cause its and Company Subs’ officers,
employees and representatives to, furnish promptly to the Parent all information
concerning their respective business, properties, financial condition,
operations and personnel as such other party may from time to time reasonably
request. For the purposes of determining the accuracy of the representations and
warranties of the Parent and the Merger Sub set forth herein and compliance by
the Parent and the Merger Sub of their respective obligations hereunder, during
the period prior to the Effective Time of the Merger, the Parent shall provide
the Company and its representatives with reasonable access during normal
business hours to its and Merger Sub’s properties, books, contracts,
commitments, personnel and records as may be necessary to enable the Company to
confirm the accuracy of the representations and warranties of the Parent and the
Merger Sub set forth herein and compliance by the Parent and the Merger Sub of
their obligations hereunder, and, during such period, the Parent shall, and
shall cause its subsidiaries, officers, employees and representatives to,
furnish promptly to the Company upon its request (i) a copy of each report,
schedule, registration statement and other document filed by it during such
period pursuant to the requirements of federal or state securities laws and (ii)
all other information concerning its business, properties, financial condition,
operations and personnel as such other party may from time to time reasonably
request. Except as required by law, each of the Company, the Merger Sub, and the
Parent will hold, and will cause its respective directors, officers, employees,
accountants, counsel, financial advisors and other representatives and
affiliates to hold, any nonpublic information in confidence.
 
(b)  No investigation pursuant to this Section 5.01 shall affect any
representations or warranties of the parties herein or the conditions to the
obligations of the parties hereto.
 
 
 
21

--------------------------------------------------------------------------------


5.02            Best Efforts. Upon the terms and subject to the conditions set
forth in this Agreement, each of the parties agrees to use its best efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, and to
assist and cooperate with the other parties in doing, all things necessary,
proper or advisable to consummate and make effective, in the most expeditious
manner practicable, the Merger and the other transactions contemplated by this
Agreement. The Parent, the Merger Sub and the Company will use their best
efforts and cooperate with one another (i) in promptly determining whether any
filings are required to be made or consents, approvals, waivers, permits or
authorizations are required to be obtained (or, which if not obtained, would
result in an event of default, termination or acceleration of any agreement or
any put right under any agreement) under any applicable law or regulation or
from any governmental authorities or third parties, including parties to loan
agreements or other debt instruments and including such consents, approvals,
waivers, permits or authorizations as may be required to transfer the assets and
related liabilities of the Company to the Merger Sub in promptly making any such
filings, in furnishing information required in connection therewith and in
timely seeking to obtain any such consents, approvals, permits or authorizations
and (ii) in facilitating each other’s due diligence investigations. The Parent
and the Company shall mutually cooperate in order to facilitate the achievement
of the benefits reasonably anticipated from the Merger.
 
5.03            Public Announcements. The Parent and the Merger Sub, on the one
hand, and the Company, on the other hand, will consult with each other before
issuing, and provide each other the opportunity to review and comment upon, any
press release or other public statements with respect to the transactions
contemplated by this Agreement and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable law or court process. The parties agree that the initial
press release or releases to be issued with respect to the transactions
contemplated by this Agreement shall be mutually agreed upon prior to the
issuance thereof. Notwithstanding the foregoing, Company may disclose the
contemplated Merger in letters to the Company’s optionees for purposes of
fulfilling the Company’s obligations under the Company Option Plan to the said
optionees.
 
5.04            Expenses. All costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such expenses.
 
5.05            Directorships. Upon the Effective Time of the Merger, all
officers of the Parent shall have resigned and the Parent shall have taken all
action to cause Guojun Wang to be elected to its Board of Directors as Chairman
of the Board and its officers to consist of the following: Mr. Guojun Wang as
CEO, Ming Ma as President, Hongwen Liu as CFO, Wei Wang as COO, and Feng Wan as
CTO.
 
 
 
22

--------------------------------------------------------------------------------


5.06            No Solicitation. Except as previously agreed to in writing by
the other party, neither the Company or the Parent shall authorize or permit any
of its officers, directors, agents, representatives, or advisors to (a) solicit,
initiate or encourage or take any action to facilitate the submission of
inquiries, proposals or offers from any person relating to any matter concerning
any merger, consolidation, business combination, recapitalization or similar
transaction involving the Company or the Parent, respectively, other than the
transaction contemplated by this Agreement or any other transaction the
consummation of which would or could reasonably be expected to impede, interfere
with, prevent or delay the Merger or which would or could be expected to dilute
the benefits to the Company of the transactions contemplated hereby. The Company
or the Parent will immediately cease and cause to be terminated any existing
activities, discussions and negotiations with any parties conducted heretofore
with respect to any of the foregoing.
 
5.07            Change of Fiscal Year. The Parent shall take action to change
its fiscal year to end on June 30.
 
 
ARTICLE VI:
 
CONDITIONS PRECEDENT
 
 
6.01            Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligation of each party to effect the Merger is subject to the
satisfaction or waiver on or prior to the Closing Date of the following
conditions:
 
(a)  Opinions of Counsel. Execution and delivery of the following: to the
Company, an opinion of counsel from the Parent’s legal counsel that the terms,
conditions and structure of this Merger satisfy Delaware law.
 
(b)  No Injunctions or Restraints. No temporary restraining order, preliminary
or permanent injunction or other order issued by any court of competent
jurisdiction or other legal restraint or prohibition preventing the consummation
of the Merger shall be in effect.
 
(c)  No Dissent. Holders of no more than five percent (5%) of the Merger Sub’s
Common Stock shall have dissented to the Merger.
 
(d)  Auditor Letter.   Auditor’s bring down letter or officer certificate in
case that auditor’s bring down letter is not available, confirming that both
Parrent and Merger Sub have no debt/obligation owed as of closing or the
 cancellation of all liabilities of the Parent and its subsidiaries.
 
(e)  Deliverables of Parent.  Parent shall deliver to the Sellers the following:
 
(i)  the minute books of the Parent and any of its subsidiaries, including its
corporate seals, unissued stock certificates, stock registers, Certificate of
Incorporation, bylaws and corporate minutes;
 
 
23

--------------------------------------------------------------------------------


 
(ii)  information on any bank accounts of the Parent and any of its subsidiaries
and confirmation of the cancellation of such bank accounts;
 
 
(iii)     copies of any material contracts of the Parent and any of its
subsidiaries;
 
 
(iv)     a certificate respecting the good standing of the Parent from the
Secretary of State of Delaware; and
 
 
(v)      a certificate respecting the good standing of the Merger Sub from the
Secretary of State of Delaware.
 
 
6.02            Conditions to Obligations of the Parent and the Merger Sub. The
obligations of the Parent and the Merger Sub to effect the Merger are further
subject to the following conditions:
 
 
(a)  Representations and Warranties. The representations and warranties of the
Company and Company Subs set forth in this Agreement shall be true and correct
in all material respects, in each case as of the date of this Agreement and as
of the Closing Date as though made on and as of the Closing Date. The Parent
shall have received a certificate signed on behalf of the Company by the
president of the Company to such effect.
 
 
(b)  Performance of Obligations of the Company. The Company and Company Subs
shall have performed the obligations required to be performed by them under this
Agreement at or prior to the Closing Date (except for such failures to perform
as have not had or could not reasonably be expected, either individually or in
the aggregate, to have a material adverse effect with respect to the Company or
adversely affect the ability of the Company to consummate the transactions
herein contemplated or perform its obligations hereunder), and the Parent shall
have received a certificate signed on behalf of the Company by the president of
the Company to such effect.
 
 
(c)  Consents, etc. The Parent shall have received evidence, in form and
substance reasonably satisfactory to it, that such licenses, permits, consents,
approvals, authorizations, qualifications and orders of governmental authorities
and other third parties as necessary in connection with the transactions
contemplated hereby have been obtained.
 
 
24

--------------------------------------------------------------------------------


(d)  No Litigation. There shall not be pending or threatened by any Governmental
Entity any suit, action or proceeding (or by any other person any suit, action
or proceeding which has a reasonable likelihood of success), (i) challenging or
seeking to restrain or prohibit the consummation of the Merger or any of the
other transactions contemplated by this Agreement or seeking to obtain from the
Parent or any of its subsidiaries any damages that are material in relation to
the Parent and its subsidiaries taken as a whole, (ii) seeking to prohibit or
limit the ownership or operation by the Company, the Parent or any of its
subsidiaries of any material portion of the business or assets of the Company,
the Parent or any of its subsidiaries, or to dispose of or hold separate any
material portion of the business or assets of the Company, the Parent or any of
its subsidiaries, as a result of the Merger or any of the other transactions
contemplated by this Agreement, (iii) seeking to impose limitations on the
ability of the Parent or Merger Sub to acquire or hold, or exercise full rights
of ownership of, any shares of Company Common Stock or Common Stock of the
Surviving Corporation, including, without limitation, the right to vote the
Company Common Stock or Common Stock of the Surviving Corporation on all matters
properly presented to the shareholders of the Company or the Surviving
Corporation, respectively, or (iv) seeking to prohibit the Parent or any of its
subsidiaries from effectively controlling in any material respect the business
or operations of the Company.
 
(e)  Due Diligence Investigation. The Parent shall be satisfied with the results
of its due diligence investigation of the Company and Company Subs in its sole
and absolute discretion.
 
(f)  The Company shall file a Form 8-K with the SEC within four business days of
the Closing Date of the Merger containing information about the Merger and Pro
Forma financial statements of the Parent and the Company and audited financial
statements of the Company as required by Regulation S-K. Such Form 8-K shall be
in form and substance acceptable to Parent and its counsel prior to Closing.

                 (g)     Immediately after and in conjunction with the
consummation of the Merger, the Parent shall transfer all of the outstanding
capital of its subsidiary Deep Rooted, Inc. (“Deep Rooted”) to one of its
shareholders, Norm Blair (“Blair”), in exchange for the cancellation of
9,760,000 shares of the Parent’s common stock (the “Split-Off”) so that the only
material assets of the Parent following the Split-Off will be the ownership of
the Merger Sub, and thereafter, the prior shareholders of Parent shall have
1,102,067 shares of Parent Common Stock.  Mr. Blair shall assume all existing
and future liabilities arising from or associated with or related to the
existing operation of the Deep Rooted so that the Parent and the newly merged
entity shall not be liable for any such liabilities.
 
 
6.03            Conditions to Obligation of the Company. The obligation of the
Company to effect the Merger is further subject to the following conditions:
 
(a)  Representations and Warranties. The representations and warranties of the
Parent and the Merger Sub set forth in this Agreement shall be true and correct
in all material respects, in each case as of the date of this Agreement and as
of the Closing Date as though made on and as of the Closing Date. The Company
shall have received a certificate signed on behalf of the Parent by the
president of the Parent to such effect.
 
(b)  Performance of Obligations of the Parent and the Merger Sub. The Parent and
the Merger Sub shall have performed the obligations required to be performed by
them under this Agreement at or prior to the Closing Date (except for such
failures to perform as have not had or could not reasonably be expected, either
individually or in the aggregate, to have a material adverse effect with respect
to the Parent or adversely affect the ability of the Parent to consummate the
transactions herein contemplated or perform its obligations hereunder), and the
Company shall have received a certificate signed on behalf of the Parent by the
president of the Parent to such effect.
 
 
25

--------------------------------------------------------------------------------


(c)  No Litigation. There shall not be pending or threatened any suit, action or
proceeding before any court, Governmental Entity or authority (i) pertaining to
the transactions contemplated by this Agreement or (ii) seeking to prohibit or
limit the ownership or operation by the Company, the Parent or any of its
subsidiaries, or to dispose of or hold separate any material portion of the
business or assets of the Company, the Parent or of its any subsidiaries.
 
(d)  Consents, etc. The Company shall have received evidence, in form and
substance reasonably satisfactory to it, that such licenses, permits, consents,
approvals, authorizations, qualifications and orders of governmental authorities
and other third parties as necessary in connection with the transactions
contemplated hereby have been obtained.
 
(e)  Filing of Merger Agreement. The Parent shall have filed or will promptly
file after the Closing Date in the office of the Secretary of State or other
office of each jurisdiction in which such filings are required for the Merger to
become effective.
 
(f)  Resignations. The Parent shall deliver to the Company written resignations
of all of the officers of the Parent and evidence of election of those new
directors and officers as further described in Section 5.06 herein.
 
(g)           Rule 14f-1. The Parent shall file with the SEC and mail to its
shareholders of record an information statement prepared in accordance with SEC
Rule 14f-1, containing information about the change of directors of the board,
among other things.
 
(h)           8-K. The Post Merger Company shall file a Form 8-K with the SEC
within four days of the closing of the Merger containing audited financial
statements of the Company as required by Regulation S-K.
 
ARTICLE VII:
 
TERMINATION, AMENDMENT AND WAIVER
 
 
7.01            Termination. This Agreement may be terminated and abandoned at
any time prior to the Effective Time of the Merger:
 
(a)  by mutual written consent of the Parent and the Company;
 
 
26

--------------------------------------------------------------------------------


(b)  by either the Parent or the Company if any Governmental Entity shall have
issued an order, decree or ruling or taken any other action permanently
enjoining, restraining or otherwise prohibiting the Merger and such order,
decree, ruling or other action shall have become final and nonappealable;
 
 
(c)  by either the Parent or the Company if the Merger shall not have been
consummated on or before _____, 2009 (other than as a result of the failure of
the party seeking to terminate this Agreement to perform its obligations under
this Agreement required to be performed at or prior to the Effective Time of the
Merger);
 
 
(d)  by the Parent, if a material adverse change shall have occurred relative to
the Company;
 
 
(e)  by the Parent, if the Company willfully fails to perform in any material
respect any of its material obligations under this Agreement; or
 
 
(f)  by the Company, if the Parent or the Merger Sub willfully fails to perform
in any material respect any of their respective obligations under this
Agreement.
 
 
7.02            Effect of Termination. In the event of termination of this
Agreement by either the Company or the Parent as provided in Section 7.01, this
Agreement shall forthwith become void and have no effect, without any liability
or obligation on the part of the Parent, the Merger Sub or the Company, other
than the provisions of the last sentence of Section 5.01(a) and this Section
7.02. Nothing contained in this Section shall relieve any party for any breach
of the representations, warranties, covenants or agreements set forth in this
Agreement.
 
7.03            Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties.
 
7.04            Extension; Waiver. Subject to Section 7.0 1(c), at any time
prior to the Effective Time of the Merger, the parties may (a) extend the time
for the performance of any of the obligations or other acts of the other
parties, (b) waive any inaccuracies in the representations and warranties
contained in this Agreement or in any document delivered pursuant to this
Agreement, or (c) waive compliance with any of the agreements or conditions
contained in this Agreement. Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party. The failure of any party to this Agreement to
assert any of its rights under this Agreement or otherwise shall not constitute
a waiver of such rights.
 
 
 
27
 

--------------------------------------------------------------------------------


7.05            Procedure for Termination, Amendment, Extension or Waiver. A
termination of this Agreement pursuant to Section 7.01, an amendment of this
Agreement pursuant to Section 7.03 or an extension or waiver of this Agreement
pursuant to Section 7.04 shall, in order to be effective, require in the case of
the Parent, the Merger Sub or the Company, action by its Board of Directors.
 
 
7.06            Return of Documents. In the event of termination of this
Agreement for any reason, the Parent and the Company will return to the other
party all of the other party’s documents, work papers, and other materials
(including copies) relating to the transactions contemplated in this Agreement,
whether obtained before or after execution of this Agreement. The Parent and
Company will not use any information so obtained from the other party for any
purpose and will take all reasonable steps to have such other party’s
information kept confidential.
 
 
ARTICLE VIII:
 
INDEMNIFICATION AND RELATED MATTERS
 
 
8.01            Survival of Representations and Warranties. The representations
and warranties in this Agreement or in any instrument delivered pursuant to this
Agreement shall survive the Effective Time of the Merger until the Settlement
Date.
 
 
8.02            Indemnification.
 
 
(a)  Irrespective of any due diligence investigation conducted by the Company
with regard to the transactions contemplated hereby, the Parent shall indemnify
and hold the Company and each of its officers and directors (the “Company
Representatives”) harmless from and against any and all liabilities,
obligations, damages, losses, deficiencies, costs, penalties, interest and
expenses (collectively, “Losses”) arising out of, based upon, attributable to or
resulting from any and all Losses incurred or suffered by the Company or any of
the Company Representatives resulting from or arising out of any breach of a
representation, warranty or covenant made by the Parent as set forth herein.
 
 
(b)  The Company shall indemnify and hold the Parent and each of its officers
and directors (the “Parent Representatives”) harmless from and against any and
all liabilities, obligations, damages, losses, deficiencies, costs, penalties,
interest and expenses (collectively, “Losses”) arising out of, based upon,
attributable to or resulting from any and all Losses incurred or suffered by the
Parent or any of the Parent Representatives resulting from or arising out of any
breach of a representation, warranty or covenant made by Company as set forth
herein.
 
 
 
28

--------------------------------------------------------------------------------


8.03            Notice of Indemnification. In the event any proceeding shall be
threatened or instituted or any claim or demand shall be asserted in respect of
which payment may be sought by the Parent or any Parent Representative or by the
Company or any Company Representative, against the other, as the case may be
(each an “Indemnitee”), under the provisions of this Article VIII (an “Indemnity
Claim”), the Indemnitee shall promptly cause written notice of the assertion of
any such Claim of which it has knowledge which is covered by this indemnity to
be forwarded to the Parent Representative, who shall be Paul Kelly, or the
Company. Any notice of an Indemnity Claim by reason of any of the
representations, warranties or covenants contained in this Agreement shall state
specifically the representation, warranty or covenant with respect to which the
Indemnity Claim is made, the facts giving rise to an alleged basis for the
Claim, and the amount of the liability asserted against the Indemnitor by reason
of the Indemnity Claim. Within ten (10) days of the receipt of such written
notice, the Parent Representative or the Company, as the case may be, shall
notify the Indemnitee in writing of its intent to contest the indemnification
obligation (a “Contest”) or to accept liability hereunder. If the Parent
Representative or the Company, as the case may be, does not respond within ten
(10) days of the request of such written notice to such written notice, the
Parent Representative or the Company, as the case may be, will be deemed to
accept liability as it relates to the Merger Consideration. In such event, the
Indemnitee will deliver a Notice to the Parent that there is a determination of
liability to this Section 8.03 and the Parent shall be instructed to adjust the
Merger Consideration. In the event of a Contest, within ten (10) days of the
receipt of the written notice thereof, the parties will select arbitrators and
submit the dispute to binding arbitration before the American Arbitration
Association at a venue to be located in New York City. The arbitrators shall be
selected by the mutual agreement of the parties. If the parties can not agree on
the arbitrator, each may select one arbitrator and the two designated
arbitrators shall select the third arbitrator. If the third arbitrator can not
be agreed upon, the American Arbitration Association in New York shall select
the third arbitrator. A decision by the individual arbitrator or a majority
decision by the three arbitrators shall be final and binding upon the parties.
Such arbitration shall follow the rules of the American Arbitration Association
and must be resolved by the arbitrators within thirty (30) days after the matter
is submitted to arbitration. If the arbitration is ruled favorably for Parent so
that there is a determination of a Loss, the Indemnitee will deliver a Notice to
the Parent that there is a determination of liability pursuant to this Section
8.03 and the Parent shall adjust the Merger Consideration Deposit accordingly.
 
 
ARTICLE IX:
 
Intentionally left blank and reserved.
 
 
ARTICLE X:
 
GENERAL PROVISIONS
 
10.01            Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally or sent by facsimile, electronic mail, or
overnight courier (providing proof of delivery) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):
 
 
29

--------------------------------------------------------------------------------


(a) if to the Parent or Parent Representative, to:
 
Golden Key International, Inc.
119 11th Street
Fort Macleod, Alberta, Canada TOL OZO


 
Attention:
 
Robert C. Weaver, Jr.
Attorney at Law
721 Devon Court
San Diego, CA 92109
858-488-4433 phone
509-267-8258 fax


(b) if to the Company, to:
 
Guojun Wang
Dalian Vastitude Media Group
8th Floor, Golden Name Commercial Tower
68 Renmin Road, Zhongshan District, Dalian, P.R. China
116001
+86 (411) 8273-4888 phone
+86 (411) 8265-0308 fax


Attention:


Troutman Sanders LLP
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
Attention:  Howard H. Jiang, Esq.
(212) 704-6063 phone
(212) 704-5939 fax
 
10.02            Definitions. For purposes of this Agreement:
 
(a)  an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person;
 
(b)  “material adverse change” or “material adverse effect” means, when used in
connection with the Company or the Parent, any change or effect that either
individually or in the aggregate with all other such changes or effects is
materially adverse to the business, assets, properties, condition (financial or
otherwise) or results of operations of such party and its subsidiaries taken as
a whole (after giving effect in the case of the Parent to the consummation of
the Merger);
 
 
30

--------------------------------------------------------------------------------


(c)  “person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization or other entity; and
 
 
(d)  a “subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of Directors or other
governing body (or, if there are no such voting interests, fifty percent (50%)
or more of the equity interests of which) is owned directly or indirectly by
such first person.
 
 
10.03            Interpretation. When a reference is made in this Agreement to a
Section, Exhibit or Schedule, such reference shall be to a Section of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”.
 
 
10.04            Entire Agreement; No Third-Party Beneficiaries. This Agreement
and the other agreements referred to herein constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter of this Agreement. This Agreement
is not intended to confer upon any person other than the parties any rights or
remedies.
 
 
10.05            Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Nevada, regardless of the
laws that might otherwise govern under applicable principles of conflicts of
laws thereof.
 
 
10.06            Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the parties without the prior
written consent of the other parties. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and assigns.
 
 
10.07            Enforcement. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States
located in the State of Nevada, this being in addition to any other remedy to
which they are entitled at law or in equity. In addition, each of the parties
hereto (a) agrees that it will not attempt to deny or defeat such personal
jurisdiction or venue by motion or other request for leave from any such court,
and (b) agrees that it will not bring any action relating to this Agreement or
any of the transactions contemplated by this Agreement in any state court other
than such court.
 
 
 
31

--------------------------------------------------------------------------------


10.08            Severability. Whenever possible, each provision or portion of
any provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.
 
 
10.09            Counterparts. This Agreement may be executed in one or more
identical counterparts, all of which shall be considered one and the same
instrument and shall become effective when one or more such counterparts shall
have been executed by each of the parties and delivered to the other parties.
 


 


 
[Signature Page Follows]
 


 
 
 
 
 
 
 
 
32

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement as of the date first above written.
 
 
PARENT:
 

       
GOLDEN KEY INTERNATIONAL, INC.
 
 
By:
/s/ Robert Blair       Name:  Robert Blair       Title:  President and Chief
Executive Officer          

 
 
MERGER SUB:
 

  CHINA NEW MEDIA CORP.    
 
 
By:
/s/ Robert Blair       Name:  Robert Blair       Title:  Chief Executive Officer
         


 
SELLERS:
 
COMPANY:

       
HONGKONG FORTUNE-RICH INVESTMENT CO., LIMITED
 
 
By:
//singed//        Name:       Title:          

 
SHAREHOLDER:

       
 
 
By:
/s/ Chuk Chung Fuk       Chuk Chung Fuk                  

 

  DALIAN VASTITUDE MEDIA GROUP CO., LTD.    
 
 
By:
//signed//       Name:        Position:  Authorized Representative          

 
 
 
 
33

--------------------------------------------------------------------------------


 

  DALIAN GUO-HENG MANAGEMENT AND CONSULTATION CO., LTD. (Company chop)    
 
 
By:
//signed//       Name:        Position:   Authorized Representative          

 
 
GUOJUN WANG

       
 
 
By:
/s/ Guojun Wang          


MING MA

       
 
 
By:
/s/ Ming Ma          

 
SHUANGDA WANG

       
 
 
By:
/s/ Shuangda Wang          

 
CAIQIN WANG

       
 
 
By:
/s/ Caiqin Wang          

 
YANJIE LIU

       
 
 
By:
/s/ Yanjie Liu          

 
DEJUAN ZHOU

       
 
 
By:
/s/ Dejuan Zhou          

 
YI TAN

       
 
 
By:
/s/ Yi Tan          

 
JINGRU DU

       
 
 
By:
/s/ Jingru Du          

 
 
34

--------------------------------------------------------------------------------


ZHENG WANG

       
 
 
By:
/s/ Zheng Wang          

 
 
SHENYANG VASTITUDE MEDIA CO., LTD   (Company chop)

       
 
 
By:
//signed//       Name:        Position:   Authorized Representative          




TIANJIN VASTITUDE AD MEDIA CO.,LTD (Company chop)

       
 
 
By:
//signed//       Name:        Position:   Authorized Representative          


DALIAN VASTITUDE ENGINEERING & DESIGN CO., LTD (Company chop)

       
 
 
By:
//signed//       Name:        Position:   Authorized Representative          


DALIAN VASTITUDE &MODERN TRANSIT MEDIA CO., LTD (Company chop)

       
 
 
By:
//signed//       Name:        Position:   Authorized Representative          


DALIAN VASTITUDE NETWORK TECHNOLOGY CO., LTD (Company chop)

       
 
 
By:
//signed//       Name:        Position:   Authorized Representative          


 
 
35

--------------------------------------------------------------------------------


EXHIBIT A


CERTIFICATE OF DESIGNATION
OF SERIES A PREFERRED STOCK


 
        Golden Key International, Inc. (the “Corporation”), a corporation
organized and existing under the laws of the State of Delaware, does hereby
certify:
 
        FIRST: Pursuant to authority conferred upon the Board of Directors by
its Certificate of Incorporation, and pursuant to the provisions of laws of
Delaware, the Board of Directors has adopted a resolution on December 8, 2009
which is set forth below, to issue the number of shares of the Series A
Preferred Stock pursuant to a resolution dated December 8, 2009, a copy of which
was filed with the State of Delaware.
 
        RESOLVED, that pursuant to the authority expressly granted to and vested
in the Board of Directors of the Corporation by the provisions of the
Certificate of Incorporation of the Corporation, as amended, out of the
authorized but unissued shares of Preferred Stock of the Corporation this Board
of Directors hereby creates a series of the Preferred Stock, par value $.0001
per share (the “Preferred Stock”), of the Corporation, and this Board of
Directors hereby fixes the powers, designations, preferences and relative,
participating, optional or other special rights of the shares of such series,
and the qualifications, limitations or restrictions thereof (in addition to the
powers, designations, preferences and relative, participating, optional or other
special rights, and the qualifications, limitations or restrictions thereof, set
forth in the Certificate of Incorporation of the Corporation which are
applicable to Preferred Stock of all series) as follows:
 
        1.       Designation. The designation of the series shall be “Series A
Preferred Stock” (the “Series A Preferred Stock”).
 
        2.       Number. The number of shares constituting the Series A
Preferred Stock shall be one million (1,000,000).
 
        3.       Voting Rights.
 

 
        a.      General Voting Rights. The one million (1,000,000) Series A
Preferred Stock shall have an aggregate voting power of 40% of the combined
voting power of the entire Company’s shares, Common Stock and Preferred Stock as
long as the Company is in existence. Each holder of the Series A Preferred Stock
shall have full voting rights and powers equal to the voting rights and powers
of the holders of Common Stock, and shall be entitled, notwithstanding any
provision hereof, to notice of any stockholders’ meeting in accordance with the
by-laws of the Corporation, and shall be entitled to vote, together with holders
of Common Stock, with respect to any question upon which holders of Common Stock
have the right to vote. The Series A Preferred Stock is not subject to any
reverse split applicable to the Common Stock of the Company and is not
convertible into any other securities.



 
 
36


--------------------------------------------------------------------------------



 
        b.      Consent Needed for Authorization. Without the vote or consent of
the holders of at least a majority of the shares of Series A Preferred Stock
then outstanding, the Corporation may not (i) authorize, create or issue, or
increase the authorized number of shares of, any class or series of capital
stock ranking prior to or on a parity with the Series A Preferred Stock, (ii)
authorize, create or issue any class or series of common stock of the
Corporation other than the Common Stock, (iii) authorize any reclassification of
the Series A Preferred Stock, (iv) authorize, create or issue any securities
convertible into or exercisable for capital stock prohibited by Section 3(b)(i)
or (ii), (v) amend this Certificate or (vi) enter into any merger or
reorganization, or disposal of assets involving 20% of the total capitalization
of the Corporation.



        4.       Liquidation.



 
        a.      Preference. Subject to the rights of the holders of any other
series of Preferred Stock ranking senior to or on a parity with the Series A
Preferred Stock with respect to liquidation and any other class or series of
capital stock of the Corporation ranking senior to or on a parity with the
Series A Preferred Stock with respect to liquidation, in the event of any
liquidation, dissolution or winding up of the affairs of the Corporation,
whether voluntary or involuntary, the holders of record of the issued and
outstanding shares of Series A Preferred Stock shall be entitled to receive, out
of the assets of the Corporation available for distribution to the holders of
shares of Series A Preferred Stock, prior and in preference to any distribution
of any of the assets of the Corporation to the holders of Common Stock and any
other series of Preferred Stock ranking junior to the Series A Preferred Stock
with respect to liquidation and any other class or series of capital stock of
the Corporation ranking junior to the Series A Preferred Stock with respect to
liquidation, an amount in cash per share equal to $1.00, plus an amount equal to
all dividends accrued and unpaid on each such share (whether or not declared) up
to the date fixed for distribution. If, upon such liquidation, dissolution or
winding up of the affairs of the Corporation, the assets of the Corporation
distributable among the holders of Series A Preferred Stock and any other series
of Preferred Stock ranking on a parity therewith in respect thereto or any class
or series of capital stock of the Corporation ranking on a parity therewith in
respect thereto shall be insufficient to permit the payment in full to all such
holders of shares of the preferential amounts payable to them, then the entire
assets of the Corporation available for distribution to such holders of shares
shall be distributed ratably among such holders in proportion to the respective
amounts that would be payable per share if such assets were sufficient to permit
payment in full. After payment of the full amount to which they are entitled
upon liquidation pursuant to this Section 4(a), the holders of shares of Series
A Preferred Stock will not be entitled to any further participation in any
distribution of assets by the Corporation. Neither a consolidation or merger of
the Corporation with another corporation or other entity nor a sale, transfer,
lease or exchange of all or part of the Corporation’s assets will be considered
a liquidation, dissolution or winding up of the affairs of the Corporation for
purposes of this Section 4(a).

 

 
        b.      Adjustments. The liquidation preference provided for herein with
respect to the Series A Preferred Stock shall be equitably adjusted to reflect
any stock dividend, stock distribution, stock split or reverse stock split,
combination of shares, subdivision of shares or reclassification of shares with
respect to the Series A Preferred Stock.



 
37


--------------------------------------------------------------------------------


        5.       Dividends. The holders of the Series A Preferred Stock shall
not be entitled to receive dividends per share of Series A Preferred Stock.
 
         6.      Redemption. The Corporation shall have no rights to redeem
Series A Preferred Stock.
 
        SECOND: That said determination of the powers, designation, preferences
and the relative, participating, optional or other rights, and the
qualifications, limitations or restrictions thereof, relating to said series of
Preferred Stock, was duly made by the Board of Directors of the Company pursuant
to the provisions of the Certificate of Incorporation of the Company, as
amended, and in accordance with the provisions of the laws of Delaware.
 
 
 
 

             
 
By:
/s/ Robert Blair       Robert Blair, Director                  

 
 
 
 
 
 
 
38
 
 

--------------------------------------------------------------------------------

